DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 7-10 and 13 are pending and under examination.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Utecht (US 2007/0089285), in view of Kastner et al. (US 2011/0024562), hereinafter Kastner.
Regarding claims 7 and 13, Utecht discloses a method of producing a fiber composite component comprising (a) arranging a fiber arrangement comprising carbon fibers as reinforcing fibers on a carrier material comprising dry or prepreg (carbon or glass fiber) semi-finished product (par. 0016, 0032-0033) as in claim 13, and (b) arranging a cover layer (insulating layer) (par. 0037) having a non-conducting material on the structure (par. 0018, 0035-0037, 0039). 
Utecht does not explicitly disclose that the carbon fibers are arranged as to not interfere with the conductive elements in regions designated for receiving an antenna or sensor thereon as required in claim 7.
However, Utecht does teach (par. 0011) that in “the present invention” is directed towards a structurally integrated antenna where “no fibers of the carrier system primary structure are interrupted by the antenna elements” (par. 0011) which seems to likewise suggest or imply that “any regions of the fiber composite component which are provided for receiving an antenna or a sensor thereon are configured to be free from the carbon fibers” as required in claim 7 since the carrier system primary structure is made up of carbon fibers in at least par. 0032-0033. Additionally, Utecht teaches (par. 0033, 0037) that if there is carbon fiber material present, then insulation must be provided from the antenna or the carbon fiber will interfere due to being electrically conductive, thus also suggesting this limitation that any regions provided for receiving an antenna or sensor thereon are configured to be free from carbon fibers. Utecht also teaches providing a film or non-woven layer in between when fibers are electrically conductive, as to insulate any regions where these elements are present from the carbon fibers (par. 0039).
Since Utech teaches in par. 0011 that “no fibers” are designed to interfere with the antenna structure, it follows that it would have further been obvious to one of ordinary skill in the art to have specified at least that any of the conductive carbon fibers (par. 0033) are arranged in a manner that does not interfere with any antenna component placed in the manner described above. 
Additionally or alternatively to the above, Kastner discloses a method of molding a fiber composite, and does so using a unidirectional carbon semi-finished prepreg material (Kastner, par. 0023). Kastner discloses (Fig. 2, par. 0080, 0087) the arrangement of a “bandage” of carbon fibers as to reinforce an area around a window cutout (a location designated to be penetrated with electromagnetic waves or signals which is the same requirement as when there is a sensor or antenna thereon), without going over the window as to not block the light (EM waves), but in an arrangement that reinforces the load (Kastner, par. 0080, 0086-0088; Fig. 2) where par. 0088 discusses transmission of stresses.
Accordingly, this arrangement is known in the art for not blocking electromagnetic radiation in some areas of a structure, while allowing it to be transmitted through others, while providing a reinforcing structure (Kastner, par. 0088). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to specify that the carbon fiber layers are placed in an arrangement as is claimed. 
Regarding claims 8-9, Utecht/Kastner discloses the subject matter of claim 7 as discussed above, and further discloses that the carbon fibers are in prepreg mats that do not touch and leave a distance from (Utecht, par. 0033) the antenna element (at the regions) (par. 0033). As such, it would have bene obvious to one of ordinary skill in the art to have organized the carbon fibers such that they do not interfere with, and have a safety margin, such that no electrical interference occurs in accordance with par. 0033 of Utecht and surround a region.  
For purposes of claim interpretation, Applicant’s Fig. 3 does not appear to preclude having carbon fibers that run “behind” the area intended to transmit/receive the waves. As such, the insulating layer arrangement as listed in Utecht would appear to also form a surrounding enclosure such that the carbon fibers would also be surrounding the region. Additionally or alternatively, Kasnter, Fig. 2 would appear to read on this limitation of a surround enclosing regions.   
Regarding claim 10, Utecht/Kastner discloses the subject matter of claim 7 as discussed above, and further discloses the use of “insulating layers” or fixation layers which are a film or nonwoven component between the carrier and antenna element (20) (par. 0036-0037) (retention devices) performing the function of holding the antenna (receiver of electromagnetic signals) in place on the carrier system (par. 0039). 
The claim recites “on or into the structure” which does not limit the location of the elements in the prior art, so long as they are operable in their design location and have no carbon fibers in contact with any functional elements (antenna). 
Utecht discloses the production of one structure, and the claim appears to require two. Thus Utecht does not explicitly disclose the “devices” and instead only showing it for one “device.” However, it has been held that the duplication of parts supports a case of prima facie obviousness in a case where there are no unexpected results from a duplication. Accordingly, in this case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to specify that the number of insulation layers or fixation layers (as retention devices) and number of corresponding antennae is doubled, as is claimed with the carbon fiber material being insulated from the antenna structure with a second fixation layer. 
Response to Arguments
Applicant's arguments filed 10/28/2021 have been fully considered but they are not persuasive. In the remarks, Applicant argues that Utecht does not teach various aspects of the claimed invention as now amended, and will be addressed below in the order they appear.
In response, Examiner notes Fig. 3 of Applicant’s specification which shows carbon fibers (9) going “behind” a region (11) as in the claimed invention. Thus, the “free from the carbon fibers” limitation would not seem to preclude an arrangement where the fibers are adjacent, but “behind” the selected region (i.e., Applicant’s Fig. 3). The prior art reference would not have to be “free from all fibers” in order to meet “free from carbon fibers” in this case as the arrangement of Utecht allows for the carbon fibers to pass “behind” the antenna without any interference, much like in Fig. 3 of Applicant’s specification. 
Referring to p. 5, Applicant argues that Utecht does not provide for having a region free from fibers. However, this is a slight distinction from what is in the claim. The claim requires that these regions are free from carbon fibers, but does not preclude glass fibers within these same regions. Par. 0033 of Utecht is a specific embodiment where the carrier structure is made up of a conductive fiber (carbon fiber) and specifically suggests including the insulating layer of glass fiber. As such, the claim limitations as amended seem to be met by the updated rejections above under 35 U.S.C. 103.
Referring to p. 6, the section 112(f) interpretation no longer applies as antenna and sensor have a specific structure and as such, the retention devices that would hold said antenna and sensor would have a clear structural requirement as to be able to retain these components.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D GRAHAM whose telephone number is (469)295-9232. The examiner can normally be reached Monday - Friday 7:30AM-4:00PM (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW D. GRAHAM/
Examiner
Art Unit 1742



/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742